Citation Nr: 1512855	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-47 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include due to Agent Orange exposure. 

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the January 2015 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran asserts that his current diagnosis of diabetes mellitus is either directly due to his military service or is due to Agent Orange Exposure while serving in the Republic of Vietnam.  In circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus or adult-onset diabetes is among the diseases presumed to be related to Agent Orange exposure.  For service connection to be warranted they must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The U.S. Court of Appeals for the Federal Circuit held in Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) that Veterans must have set foot on the landmass of the country of Vietnam, or served in the inland waters of Vietnam to benefit from the presumption.

The Veteran asserts that when he served onboard the USS Manatee in the period between July 1966 and January 1970 he stepped foot in the Republic of Vietnam in order to deliver ammunitions, fuels, and supplies for patrol boats.  However, in a November 2009 VA Interoffice Memorandum there was a formal finding of a lack of information required to verify in-country service.  All steps taken were noted and it was determined that there was insufficient information to do additional research to verify in country service in the Republic of Vietnam.  

In the December 2009 rating decision the RO denied service connection for diabetes mellitus on the basis that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  However, in the January 1999 rating decision the RO conceded that the Veteran served in the Republic of Vietnam and granted service connection for lung cancer and cancer of the liver on the basis of presumptive service connection due to Agent Orange exposure in the Republic of Vietnam.  Therefore, the Board finds that the Veteran's claims should be remanded for a determination of whether the Veteran stepped foot onto the Republic of Vietnam.  This search should specifically include a review of the deck logs of the USS Manatee during the time period referred to above.  The Board has reviewed January 1999 rating decision and finds no justification within for granting the presumption in that case, although it will not disturb that decision.   

In the January 2015 brief it was asserted that the Veteran's diabetes mellitus also began during his military service.  It was noted that there were four recorded instances in his medical treatment records where his glucose levels were higher than normal limits.  In August 1986 his blood sugar dipstick showed either 245 or 345 (it is unclear from the handwriting) and he was diagnosed with "hypoglycemia."  His glucose levels were 113 in April 1989, 116 in October 1993, and 113 in May 1994.   An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that the Veteran should be afforded a VA examination for his diabetes mellitus to determine the nature and etiology.  

Since the Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is secondary to his diabetes mellitus those issues are inextricably intertwined.   Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Thus, the Board finds that on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his peripheral neuropathy of the bilateral lower extremities.

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify any VA or non-VA healthcare provider who treated him, from the date on onset, for his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  Obtain all identified treatment records that are not already of record, to include VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ask the Veteran to provide additional information about the date he claims he was in Vietnam.  If possible, can it be narrowed down to monsoon season, and whether any other particulars can be recalled, for instance, whether it was near his birthday or a particular holiday.  

3.  Obtain the deck logs from the USS Manatee from the narrowed-down dates of either July 1966 to January 1970, or from the possible dates provided by the Veteran.  If it makes more sense to do so, determine the dates the USS Manatee was docked in the Republic of Vietnam.  Document all steps taken. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and any assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer the following questions:

A) Does the Veteran have a current diagnosis of diabetes mellitus?

B) If the Veteran does have a diagnosis of diabetes mellitus, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service? Address any elevated glucose readings found in the service treatment records and the significance of those findings.  

C) Doe the Veteran have a current diagnosis of peripheral neuropathy of the bilateral lower extremities?

D) If the Veteran does not have a diagnosis of diabetes mellitus, is it at least likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to any aspect of the Veteran's military service?

E) If the Veteran has a diagnosis of diabetes mellitus, is the Veteran's peripheral neuropathy of the bilateral lower extremities at least as likely as not caused OR aggravated by any of his disabilities? 

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


